                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

KEITH ALAN SCOTT,

            Plaintiff,

v.                                               CASE NO. 5:19cv59-MCR/MJF

JOHN TATE,

          Defendant.
_______________________________/

                                  ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated May 1, 2019. ECF No. 8. Plaintiff was furnished a copy of

the Report and Recommendation and was afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). After reviewing any

timely objections to the Recommendation, the Court has determined that the Report

and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 8, is

ADOPTED and incorporated by reference in this Order.




                                   Page 1 of 2
        2. This case is DISMISSED WITHOUT PREJUDICE pursuant to Younger

v. Harris, 401 U.S. 37 (1971).

        3. The Clerk of Court is directed to enter judgment accordingly and close this

case.

        DONE AND ORDERED this 30th day of May 2019.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
